DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 12/10/20, with respect to the rejection of claims 12-14 by Bedford, Jr. have been fully considered and are persuasive.  The 102 rejection of claims 12-14 by Bedford, Jr. has been withdrawn. 
Applicant's arguments filed 12/10/20 with respect to the rejection of claims 1-11 by Bedford, Jr. have been fully considered but they are not persuasive.  Refer to the reading of Bedford, Jr. on claim 1.
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection (by Wallace et al) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because, in Fig. 2b, each numeral “13” does not correctly reference the protrusions.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to 

Specification
The substitute specification filed 12/10/20 has been entered.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, line 2, “the connector fitting” lacks proper antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-11 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedford, Jr. (US 2,640,672).
As to claim 1, Bedford, Jr. discloses a connector fitting (10) for a fluid hose in a vehicle comprising:  a first end (22) for connection to the hose, a second end (20) for connection to parts of a fluid system, and a middle portion positioned in-between the first end and the second end (Fig. 1) with the middle portion having a shoulder (18) extending in a circumferential direction of the middle portion for contact with a first surface of a fixing plate when the fixing plate is positioned in such a manner that inner walls of a through-going recess of the fixing plate circumferentially surround the middle portion, wherein the connector fitting comprises at least one snap-in tongue (38) extending vertically from the shoulder (as shown in Figs. 1 and 4, the portions designated by numerals “42” and “50” in Fig. 1 extend vertically or in the longitudinal direction of the fitting; see annotated figure below) with a nib (48) for engaging a second surface of the fixing plate positioned parallel to the first surface such that the fixing plate is fixed in the longitudinal direction of the middle portion between the shoulder and the nib of the snap-in-tongue; and the middle portion comprises a protrusion (e.g. 21) extending perpendicular to the longitudinal direction of the middle portion and positioned adjacent to the shoulder for engaging a corresponding notch in the through-going recess of the fixing plate to rotationally fix the fixing plate relative to the connector fitting.  
Examiner’s Note:  The fixing plate is only functionally claimed, and therefore not part of the claimed invention.

    PNG
    media_image1.png
    280
    275
    media_image1.png
    Greyscale


As to claim 2, Bedford, Jr. discloses the connector fitting according to claim 1, wherein the protrusion comprises a rigid body being fixed to the middle portion, Application No. National Stage of PCT/US2016/022850 5 Docket No.: 065506.00072Amendment dated September 17, 2018Preliminary Amendmentwherein the snap-in tongue is arranged in a direction perpendicular to the longitudinal direction of the middle portion further outward than the rigid body and is adapted to flex towards the rigid body.  Refer to figures.

As to claim 3, Bedford, Jr. discloses the connector fitting according to claim 2, the snap-in tongue is aligned with the rigid body in a direction 

As to claim 4, Bedford, Jr. discloses the connector fitting according to claim 1, characterized by two snap-in tongues (38, 40) each comprising a nib (48, 54).  
 
As to claim 5, Bedford, Jr. discloses the connector fitting according to claim 4, the two snap-in tongues are located opposite to each other.  Refer to figures.

As to claim 6, Bedford, Jr. discloses the connector fitting according to claim 1, wherein the first end extends along a first longitudinal axis which differs from a second longitudinal axis of the middle portion, wherein the first longitudinal axis and the second longitudinal axis enclose an angle of 70° to 150°.  Refer to figures.

As to claim 7, Bedford, Jr. discloses the connector system according to claim 1, wherein the snap-in tongue comprises a first section (42 or 46, Fig. 1) and a second section (44), wherein the first section extends from the first end Application No. National Stage of PCT/US2016/022850 6 Docket No.: 065506.00072Amendment dated September 17, 2018Preliminary Amendmentparallel to the first longitudinal axis and the second section extends from the first section towards the shoulder of the middle portion. 

8, Bedford, Jr. discloses the connector system according to claim 7, the second section forms a flexible end adapted to flex towards the middle portion. 

As to claim 9, Bedford, Jr. discloses the connector system according to claim 8, wherein the flexible end comprises a contact area for engaging the notch of the fixing plate and the nib located adjacent to the contact area for engaging the second surface of the fixing plate when the contact area is engaged with the notch. 

As to claim 10, Bedford, Jr. discloses the connector system according to claim 1, wherein the connector fitting is injection molded using a mold which comprises two halves with a mold parting line in between, wherein the snap-in tongue is arranged in such a manner that the mold parting line forms a symmetry plane for the snap-in tongue.
Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 11, Bedford, Jr. discloses the connector system according to claim 1, wherein the middle portion is cylindrical. Application No. National Stage of PCT/US2016/022850 7 Docket No.: 065506.00072 Amendment dated September 17, 2018Refer to figures.

15, Bedford, Jr. discloses a connector fitting (10) for a fluid hose in a vehicle comprising: a first end (22) for connection to the hose, a second end (20) for connection to parts of a fluid system, and a middle portion positioned in-between the first end and the second end (Fig. 1) with the middle portion having a shoulder (18) extending in a circumferential direction of the middle portion for contact with a first surface of a fixing plate when the fixing plate is positioned in such a manner that inner walls of a through-going recess of the fixing plate circumferentially surround the middle portion, wherein the connector fitting comprises at least one snap-in tongue (38) with a nib (42) for engaging a second surface of the fixing plate positioned parallel to the first surface such that the fixing plate is fixed in the longitudinal direction of the middle portion between the shoulder and the nib of the snap-in tongue, and wherein the snap-in tongue comprises a first section and a second section, wherein the first section extends from the first end parallel to the first longitudinal axis and the second section extends from the first section towards the shoulder of the middle portion and the nib being at an end of the second section of the snap-in tongue (see annotated figure below); and the middle portion comprises a protrusion (21) extending perpendicular to the longitudinal direction of the middle portion and positioned adjacent to the shoulder for engaging a corresponding notch in the through-going recess of the fixing plate to rotationally fix the fixing plate relative to the connector fitting.
Examiner’s Note:  The fixing plate is only functionally claimed, and therefore not part of the claimed invention.

    PNG
    media_image2.png
    277
    274
    media_image2.png
    Greyscale


As to claim 16, Bedford, Jr. discloses the connector system according to claim 12, wherein the protrusion comprises a rigid body being fixed to the middle portion, wherein the snap-in tongue is arranged in a direction perpendicular to the longitudinal direction of the middle portion further outward than the rigid body and is adapted to flex towards the rigid body.  Refer to figures.

As to claim 17, Bedford, Jr. discloses the connector system according to claim 16, the snap-in tongue is aligned with the rigid body in a direction perpendicular to the longitudinal direction of the middle portion.  Refer to figures.

Claim(s) 1, 4-5, 10-14, 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al (US 5,810,272).
As to claim 1, Wallace et al discloses a connector fitting (10) for a fluid hose in a vehicle comprising:  a first end (top or bottom end, Figs. 1-3) for connection to the hose, a second end (bottom or top end, Figs. 1-3) for connection to parts of a fluid system, and a middle portion positioned in-between the first end and the second end (see annotated figure below) with the middle portion having a shoulder (14) extending in a circumferential direction of the middle portion for contact with a first surface of a fixing plate when the fixing plate is positioned in such a manner that inner walls of a through-going recess of the fixing plate circumferentially surround the middle portion, wherein the connector fitting comprises at least one snap-in tongue (22a) extending vertically from the shoulder with a nib (24) for engaging a second surface of the fixing plate positioned parallel to the first surface such that the fixing plate is fixed in the longitudinal direction of the middle portion between the shoulder and the nib of the snap-in-tongue; and the middle portion comprises a protrusion (e.g. 22b) extending perpendicular to the longitudinal direction of the middle portion and positioned adjacent to the shoulder for engaging a corresponding notch in the through-going recess of the fixing plate to rotationally fix the fixing plate relative to the connector fitting.  
Examiner’s Note:  The fixing plate is only functionally claimed, and therefore not part of the claimed invention.


    PNG
    media_image3.png
    254
    346
    media_image3.png
    Greyscale


As to claim 4, Wallace et al discloses the connector fitting according to claim 1, characterized by two snap-in tongues (22a, 22c) each comprising a nib (24).  
 
As to claim 5, Wallace et al discloses the connector fitting according to claim 4, the two snap-in tongues are located opposite to each other.  Refer to figures.

As to claim 10, Wallace et al discloses the connector system according to claim 1, wherein the connector fitting is injection molded using a mold which comprises two halves with a mold parting line in between, wherein the 
Note that the method of forming the device is not germane to the issue of patentability of the device itself and does not serve to patentably distinguish the claims.

As to claim 11, Wallace et al discloses the connector system according to claim 1, wherein the middle portion is cylindrical.  Refer to figures.

  As to claim 12, Wallace et al discloses a connector system (10) comprising: a connector fitting comprising: a fixing plate (26) for fixing the connector fitting to an engine part or a vehicle part and including a first surface, a second surface positioned parallel to the first surface (see annotated figure below), and a through-going recess having inner walls (36) and defining a notch (e.g. by 42) and a first end (top or bottom end, Figs. 1-3) for connection to the hose, a second end (bottom or top end, Figs. 1-3) for connection to parts of a fluid system, and a middle portion (see annotated figure below) positioned in-between the first end and the second end with the middle portion having a shoulder (14) extending in a circumferential direction of the middle portion for contact with the first surface of the fixing plate when the fixing plate is positioned in such a manner that inner walls of the through-going recess of the fixing plate circumferentially surround the middle portion, the connector for engaging a second surface of the fixing plate positioned parallel to the first surface such that the fixing plate is fixed in the longitudinal direction of the middle portion between the shoulder and the nib of the snap-in tongue, and the middle portion comprises a protrusion (22b) extending perpendicular to the longitudinal direction of the middle portion and positioned adjacent to the shoulder for engaging the corresponding notch in the through-going recess of the fixing plate to rotationally fix the fixing plate relative to the connector fitting.
Examiner’s Note:  The fixing plate is only functionally claimed, and therefore not part of the claimed invention.

    PNG
    media_image4.png
    390
    317
    media_image4.png
    Greyscale



    PNG
    media_image3.png
    254
    346
    media_image3.png
    Greyscale


As to claim 13, Wallace et al discloses the connector system according to claim 12, wherein the fixing plate comprises a through-going recess (28 

As to claim 14, Wallace et al discloses the connector system according to claim 12, wherein the through-going recess corresponds in its form to an outer shape of the middle portion.  Refer to figures.

As to claim 18, Wallace et al discloses the connector system according to claim 12, characterized by two snap-in tongues (22a, 22c) each comprising a nib.  Refer to figures.

As to claim 19, Wallace et al discloses the connector system according to claim 18, the two snap-in tongues are located opposite to each other.  Refer to figures.

Examiner’s Note:
The italicized portions in the foregoing claims are functional recitations. These clauses, as well as other statements of intended use do not serve to patently distinguish the claimed structure over that of the reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP 2111-2115.
See also MPEP 2114, which states:
Ex parte Masham, 2 USPQ 2d 1647;
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531; and
[A]pparatus claims cover what a device is, not what a device does." Hewlett­ Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525,1528.
Any one of the systems in the cited reference(s) is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists, which is the case for the cited reference(s).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


James M. Hewitt II
Primary Examiner
Art Unit 3679



/JAMES M HEWITT II/Primary Examiner, Art Unit 3679